Citation Nr: 0826651	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  01-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.  He died in December 1972.  The appellant in this 
matter is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the VA Regional Office 
(RO) in Houston, Texas.

In a January 2003 decision, the Board denied this appeal.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2006 decision, the Court affirmed the Board's 
decision.  The appellant appealed to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit vacated and remanded the Court's January 2006 
decision for further proceedings consistent with its 
interpretation of 38 U.S.C.A. § 101(3) and 38 C.F.R. 
§ 3.53(b).  Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 
2007).  The Court then, in a February 2008 Order, vacated the 
Board's January 2003 decision and remanded the matter for 
further proceedings.


FINDINGS OF FACT

1.  In September 1988, the Board denied the claim of 
entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA purposes.

2.  Certain evidence added to the record since the September 
1988 Board decision is so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.

3.  The appellant and the veteran were married to each other 
in 1960 and the appellant was the veteran's lawful spouse at 
the time of his death in December 1972.

4.  The veteran and the appellant were separated and living 
apart at the time of the veteran's death.

5.  The separation was at the mutual consent of the appellant 
and the veteran, and did not result from misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse.


CONCLUSIONS OF LAW

1.  The September 1988 Board decision denying entitlement to 
recognition of the appellant as the veteran's surviving 
spouse for VA purposes is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to recognition of the appellant as the 
veteran's surviving spouse for VA purposes.  38 U.S.C.A. 
§ 5108, (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The appellant is entitled to recognition as the veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. § 101(3), (31) 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52; 3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the fully favorable decision reopening 
the appellant's claim and granting recognition of the 
appellant as the veteran's surviving spouse, the Board finds 
there is no prejudice to the appellant from any perceived 
defect in VCAA compliance.  Thus, no further discussion of 
VCAA is necessary at this point.

II. Factual Background

In September 1988, the Board denied the claim seeking 
entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA purposes.  The Board noted that in 
October of 1972 the veteran had completed an application for 
a nonservice-connected disability pension while hospitalized 
by the VA.  He indicated that he had been separated since 
1970 because he and his spouse could not get along.  It was 
reported that he had worked at a barbecue restaurant up to a 
month prior to his hospitalization and had quit because of 
his current problem.  In this application, the veteran 
reported that his illness began with swelling of his stomach 
in September 1972.

In October 1972, the veteran underwent an exploratory 
laparotomy with multiple liver biopsies and a left renal 
biopsy.  The diagnosis was metastatic carcinoma, probably 
from the left kidney.  The veteran was discharged from the 
hospital in November of 1972 and died in December of 1972.

The record contains an April 1973 document with statements 
from the appellant and two additional witnesses chosen by the 
appellant as familiar with the circumstances of the 
separation.  Both of the witnesses stated that the couple 
separated in November 1968.  One explained the separation was 
due to the veteran "[losing] interest in his 
responsibilities" and the other explained the separation was 
"because they couldn't get along with each other."  The 
appellant herself indicated that "I don't know and don't 
think we were getting back together we had not discuss[ed] 
the matter lately."

A May 1973 statement from the veteran's mother describes her 
recollection of the circumstances surrounding the couple's 
separation and the veteran's illness.  The statement recalled 
that the veteran had been separated from the appellant for 
three years as of the time that he died in December 1972.  
The veteran's mother reported that she did not know why the 
separation occurred, but recalled that he went back to visit 
the children and sent money for the children during the 
periods when he had a good job.  She described that the 
couple "were close" and that she "can't say if he would of 
lived, may be they would have resume living together again."

In June 1984, the appellant submitted statements contending 
that the veteran was "very ill" during "the last six 
years" of the marriage, and explained the separation 
strictly as due to the veteran's illness and need to receive 
care from his mother.  The appellant submitted a lay 
statement from a 'D.W.' stating that the couple "never had 
been considered separated in the community in which they 
lived" and described that they "agreed during the year 1969 
that he should go back to [live with his mother] during his 
illness...."  Another statement submitted in June 1984, from 
the appellant's daughter, testified that the separation was 
due to the veteran's health.

A March 1986 statement from the veteran's niece states that 
the veteran moved away from the appellant "only because he 
became very ill."  June 1986 statements from 'S.C.' and 
'H.J.' both state that the appellant herself had moved out of 
the couple's apartment, and that the veteran then moved to 
his mother's home when he got sick.  A September 1986 
statement from 'L.C.' states that to the best of her 
knowledge the veteran only moved home because he was ill and 
"could not continue to work."  A March 1987 statement from 
an 'L.J.' also states that the veteran moved home with his 
mother due to illness.  A similar statement was received from 
the veteran's sister-in-law in May 1987.  In February 1988, 
the appellant testified that the reason for the veteran's 
move away was the veteran's illness, and "our separation was 
not because of marital discord."

The September 1988 Board decision found that the veteran and 
the appellant, who were married in 1960, had separated in or 
about the year 1969 due to incompatibility, that they did not 
reconcile the marriage before the veteran's death in December 
of 1972, and the appellant was partially at fault in the 
initiation and continuation of the separation.  As a result, 
under VA regulations, her appeal to be recognized as the 
appellant's surviving spouse for VA purposes was denied.

In November of 1995, the appellant contended that while she 
and her husband were separated at the time of his death, they 
never filed for a legal separation or divorce; therefore, she 
should be entitled to receive her husband's benefits.  In a 
conference report with the VA, the appellant reiterated her 
contention that she and the veteran lived separately, but 
they considered one another as man and wife.  The RO informed 
the appellant that she needed to obtain new and material 
evidence to reopen her claim.  That evidence could include 
statements from persons who had not already provided 
statements previously considered or doctors' reports showing 
the veteran was ill and had to live in Texas apart from her.

In a November 2000 statement, 'C.A.' stated that he had known 
the veteran on a daily basis during the three years that he 
was in Port Arthur, Texas.  It was reported that his health 
began to deteriorate soon after his arrival.  In a second 
statement dated June 2001, C.A. stated that the veteran was 
ill and in failing health when he left Houston and moved to 
Port Arthur, Texas.  In June 2001 the veteran's niece reports 
that the veteran moved to Port Arthur, Texas, because he was 
sick.  The appellant's daughter reiterated this contention in 
June 2001.

III. Analysis

New and Material Evidence

The claim of entitlement to recognition as the veteran's 
surviving spouse for purposes of VA benefits was previously 
denied by a final Board decision dated September 1988.  
Although it appears that the appellant attempted to advance a 
claim in 1995, it is not clear if she was given notice of her 
appellate rights in connection with an August 1995 denial 
letter.  Therefore, the Board finds that the September 1988 
Board decision should be viewed as the most recent final 
determination.  The basis for the September 1988 denial 
featured findings that the appellant and the veteran had 
separated on or about 1969 due to incompatibility, that the 
marriage was not reconciled prior to the veteran's death in 
December 1972, and that the appellant was partially at fault 
in the initiation and continuation of the separation.

The September 1988 Board decision is final.  38 U.S.C.A. 
§ 7104.  However, claims which are the subject of prior final 
determinations may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 
1998).

The appellant petitioned to reopen her claim in December 
1999.  The RO initially found no new and material evidence to 
reopen the appellant's claim, but it subsequently determined 
that new and material evidence had been received to reopen 
the claim in a December 2000 supplemental statement of the 
case.  The RO then proceeded to deny the claim on the merits.  
Although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The September 1988 Board decision is the last 
final disallowance of the claim on appeal.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the appellant in this action filed her claim prior to that 
date, in December 1999, the amended version of 38 C.F.R. 
§ 3.156(a) is not for application in this instance.

Under the applicable definition, then, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  For the limited purpose 
of determining whether to reopen a claim, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet.App. 510 (1992).

It appears from a December 2000 supplemental statement of the 
case that the RO viewed certain newly received evidence in 
the form of a letter from a nephew of the veteran, C.A., as 
new and material.  The Board agrees.  The statement from this 
individual was not of record at the time of the prior final 
decisions, and the information conveyed by this individual is 
to the effect that the separation between the veteran and the 
appellant was for health reasons.  It is therefore so 
significant that it must be considered to fairly decide the 
merits of the appellant's claim.  38 C.F.R. § 3.156(a) 
(2001).

Recognition as the veteran's surviving spouse for purposes of 
entitlement to VA benefits

Turning to the merits of the claim, the Board notes that the 
term 'surviving spouse' means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse or in the case of temporary separations) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.53.

Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  The statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

Furthermore, a surviving spouse means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50(b).  For VA benefit purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The VA does not dispute that the appellant and the veteran 
were legally married and that such marriage was never 
terminated by divorce.  The appellant does not allege she and 
the veteran continuously cohabited from the date of their 
marriage to the date of his death.  It has also not been 
contended that the separation was due to misconduct of the 
veteran.  The appellant in this case has contended that the 
separation was due to the veteran's illness.

In the vacated January 2003 Board decision, the Board found 
that the appellant's recent testimony was inconsistent with 
the most probative evidence and earliest statements of 
record.  The earliest statements of record, including those 
of the veteran and the appellant, described the separation as 
due to an inability of the couple to get along; also, the 
evidence proximate to the relevant period of time indicated 
that the veteran's illness did not manifest until years after 
the separation.  The Board found a lack of credibility in the 
appellant's current account of the circumstances and the 
reasons behind her separation from the veteran.  During the 
appeals of this matter to the Court and to the Federal 
Circuit, nothing has occurred to change those findings.  
However, in accordance with the Federal Circuit's holding in 
the appeal of this matter, the Court remanded this matter to 
the Board and directed that the Board "must determine 
whether the parties' agreement to separate 'because they 
could not get along' amounts to a communication by the 
appellant of an intent to end the marriage."  

The Federal Circuit examined 38 U.S.C.A. § 101(3) with 
specific attention paid to the exception to the continuous 
cohabitation requirement.  The Federal Circuit's decision 
examined the exception language: "except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse."  In 
resolving the question of how to interpret the exception 
clause, the Federal Circuit held that the verb "procured" 
referred to "separation," not "misconduct," 490 F.3d at 
1356, and that the phrase "procured by" was ambiguous as 
used in the statute.  Id.  In according deference to 
38 C.F.R. § 3.53(b), the Federal Circuit concluded that the 
separation only negated surviving spouse status if the spouse 
intended to "desert" the veteran at the time of the 
separation.  490 F.3d at 1357.

The Federal Circuit's decision presented analysis of 
38 C.F.R. § 3.53(b) concerning the cohabitation requirement, 
featuring the observation that:

The express terms of the regulation provide that 
the continuity of cohabitation will not be 
considered broken if 'the separation was by mutual 
consent and ... the parties lived apart' for purposes 
of convenience or for certain other specified 
reasons or for 'any other reason which did not show 
an intent on the part of the surviving spouse to 
desert the veteran.'  38 C.F.R. § 3.53(b).

The Federal Circuit explained that "the key is whether the 
reason for the separation 'did not show an intent on the part 
of the surviving spouse to desert the veteran.'  Id.  
(emphasis added)."  The Federal Circuit then went on to 
discuss the definition of desertion in family law, concluding 
that "the well-established meaning of 'desert' in family 
law" is one in which "A separation by mutual consent does 
not constitute desertion."  The Federal Circuit decision 
clarified, however, that it is possible for a separation by 
mutual consent to coincide with desertion in a manner which 
would be considered an end to cohabitation for the purposes 
of this analysis.  In this regard, though, the Federal 
Circuit decision summarized that "a separation by mutual 
consent does not constitute desertion unless the separation 
resulted from misconduct or communication of a definite 
intent to end the marriage by the surviving spouse."

The Board observes that there is no substantial suggestion in 
this case that the separation was related to any misconduct 
on the part of the appellant; this case thus features a 
question of whether there was a communication of a definite 
intent to end the marriage by the appellant.  Following the 
Federal Circuit's remand of this matter to the Court, the 
Court's February 2008 memorandum decision directed that the 
Board "must determine whether the parties' agreement to 
separate 'because they could not get along' amounts to a 
communication by the appellant of an intent to end the 
marriage."  If no such communication is found then, as 
explained by the Court in the February 2008 memorandum 
decision, "the statutory continuous cohabitation requirement 
is excused in the absence of a formal divorce regardless of 
how long it has been since there was contact or a meaningful 
relationship between the veteran and the surviving spouse."

Statements made by the appellant in connection with her 
present claim as well as recently received statements from 
various individuals are all essentially to the effect that 
the reason for the separation was because of the veteran's 
declining health.  However, written statements from the 
veteran when he was alive as well as from the appellant when 
she filed a claim in February 1973 are to the effect that 
they separated because they could not get along.  The Board 
believes that those statements made by the parties to the 
relationship are of the most probative value.  They best 
reflect what the parties themselves thought with regard to 
the reason for the separation.  It appears that prior to the 
veteran's death, the veteran was under the impression that 
they separated due to incompatibility, not because of any 
health reasons.  It was also the appellant's apparent belief 
shortly after the veteran's death that they separated because 
they could not get along; this belief was endorsed by her own 
selected witnesses and included in her February 1973 
submission.

The efforts of the appellant since that time have been 
directed to essentially assigning a reason for the separation 
which would open the door to VA benefits.  However, her 
statements made in support of her present claim, as well as 
those of various other informants, are all in direct contrast 
to the written statement of the veteran prior to his death 
and the appellant shortly thereafter.  The Board also notes 
that the separation took place in approximately 1968 or 1969, 
but the medical evidence of record shows that the veteran's 
health problems did not arise until approximately 1972.  This 
also argues against the appellant's current contention that 
the separation was due to the veteran's declining health.  
The Board acknowledges the various lay statements offered in 
support of the appellant's claim, but these statements are 
simply not as probative as the written statements made by the 
veteran and the appellant themselves during the period 
shortly before and shortly after the veteran's death.

The determinative question in this case, as shaped by the 
Federal Circuit's June 2007 decision and the Court's February 
2008 remand, is whether the evidence shows a communication of 
a definite intent to end the marriage by the surviving 
spouse.  With respect to this specific question, the Board 
has carefully considered the record and finds that the matter 
is not clearly resolved by the available evidence.

In an October 1972 application for benefits, the veteran 
identified his marriage to the appellant and indicated that 
he was "separated" from the appellant since 1970.  The 
veteran explained that the reason for the separation was 
"could not get along."  The record also contains an April 
1973 document with statements from the appellant and two 
additional witnesses chosen by the appellant as familiar with 
the circumstances of the separation.  Both of the witnesses 
stated that the couple separated in November 1968.  One 
explained the separation was due to the veteran "[losing] 
interest in his responsibilities" and the other explained 
the separation was "because they couldn't get along with 
each other."  The appellant herself indicated that "I don't 
know and don't think we were getting back together we had not 
discuss[ed] the matter lately."

A May 1973 statement from the veteran's mother describes her 
recollection of the circumstances surrounding the couple's 
separation and the veteran's illness.  The statement recalled 
that the veteran had been separated from the appellant for 
three years as of the time that he died in December 1972.  
The veteran's mother reported that she did not know why the 
separation occurred, but recalled that he went back to visit 
the children and sent money for the children during the 
periods when he had a good job.  She described that the 
couple "were close" and that she "can't say if he would of 
lived, may be they would have resume living together again."

The most probative evidence reflects that the couple stopped 
living together several years prior to the veteran's passing 
because of difficulties in getting along, and not due to the 
veteran's need for medical care as has been subsequently 
asserted.  Although the Board does not find the appellant's 
subsequent revised accounts of the circumstances of her 
separation from the veteran to be credible, neither does the 
Board find that the probative credible evidence shows a 
communication of a definite intent to end the marriage by the 
appellant.  The essential question in this case is whether 
the appellant and the veteran broke the continuity of 
cohabitation, as defined in 38 C.F.R. § 3.53, when they 
separated several years prior to his death.  The Federal 
Circuit interprets the provisions of 38 C.F.R. § 3.53 as 
dictating that a separation by mutual consent does not break 
the continuity of cohabitation unless there is misconduct or 
a communication of a definite intent to end the marriage by 
the surviving spouse.  The Board must apply this standard in 
its own evaluation of the cohabitation question in this case.

The couple's separation prior to the veteran's death was by 
mutual consent and did not constitute 'desertion' as defined 
by the Federal Circuit's decision in this case.  While the 
probative evidence earliest in time reflects that it may have 
been doubtful that the couple would resume cohabitation, 
there is no indication from any witness statement nor any 
statement from the veteran or appellant that shows that the 
appellant expressed a definite intent to end the marriage.  
Thus, the Board is compelled to find that the cohabitation 
requirement was not breached by the separation of the veteran 
and the appellant in this case.  As none of the other 
requirements for recognition as the veteran's surviving 
spouse are in dispute, entitlement to recognition as the 
surviving spouse of the veteran for VA purposes is 
established under 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.

In summary, the evidence of record is sufficient to establish 
that the appellant is the veteran's surviving spouse for VA 
purposes.  To that extent only, the appeal is allowed.  The 
Board wishes to make clear that it intimates no opinion, 
legal or factual, as to whether or not the appellant may 
ultimately be entitled to any VA death benefits.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA purposes is established.  To this extent, the appeal 
is granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


